Order of disposition, Family Court, Bronx County (Susan Larabee, J.), entered on or about November 19, 1993, which, to the extent appealed from, found that respondent sexually abused his daughter N. McC. and thereupon a fact finding of derivative *214abuse as to the other two children, unanimously affirmed, without costs.
The finding that appellant had sexually abused his daughter, N. McC., then age 2>V%, was supported by more than the required preponderance of the evidence in this child protective proceeding under article 10 of the Family Court Act (see, Matter of Nicole V., 71 NY2d 112, 117). The same is true as to derivative findings of abuse with respect to the two minor siblings who are the subject of these proceedings (see, Family Ct Act § 1046 [a] [i]). The fact that the children were found to have chlamydia in their vaginal and anal tracts was prima facie evidence of sexual abuse (see, Family Ct Act § 1046 [a] [ii]; Matter of Philip M., 82 NY2d 238, 243, 244), and their out-of-court statements were properly admitted (Family Ct Act § 1046 [a] [vi]) and corroborated by a number of sources, including the testimony of the court appointed validator and social worker and others regarding the children’s inappropriate knowledge and acting out of sexual behaviors (see, Matter of Laura W., 160 AD2d 585, Iv denied 76 NY2d 706). As testified to by the court appointed validator, the consistent repetition of the facts surrounding appellant’s abuse by children of such a tender age, over a period of time, to a number of different individuals is significant and inconsistent with appellant’s assertion that the children were either lying or being coached (see, Matter of Nicole V., supra, at 121-122; Matter of Estina W., 181 AD2d 554; Matter of Jaclyn P, 179 AD2d 646). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Asch, JJ.